Title: To Thomas Jefferson from Wilford Knott, 10 October 1806
From: Knott, Wilford
To: Jefferson, Thomas


                        
                            
                            
                            
                                on or before 10 Oct. 1806
                            
                        
                        The humble Petition of Wilford Knott a prisoner confined in Washington County Jail, sheweth—That at a Court
                            holden for the County aforesaid on the fourth monday of July last your petitioner was fined under a presentment, by the
                            Honorable the said Court for a Breach of the Peace in the sum of Eight dollars which together with the cost amounts to a
                            heavy Sum—That being unable to discharge the same Your Petitioner was committed to Prison where he has remained ever
                            since—That Your Petitioner is a poor man and has a wife and two small children who depend on him alone for a Support—That
                            being wholly unable to discharge the fine and Cost and consequently seeing no prospect of freeing himself from his present
                            and long Confinement, Your Petitioner prays your Excellency to interpose in his behalf and grant him such relief as your
                            Excellency may think meet and proper, and your Petitioner will pray.
                        We the Subscribers Certify That the facts stated in The within Petition are truly Set forth, and we recommend
                            the Case of the Petitioner to the Clemency of the President of the United States. 
                        
                            Richard Brown
                            
                            
                                and 19 other signatures
                            
                        
                        
                            Wilford Nott was committed to Jail on the 17th. Sept—it has been represented to me that he is unable to
                                pay his fine & fees & that he has a Wife & several children—
                        
                        
                            Daniel C. Brent
                            
                            Oct 10th. 1806
                        
                        
                            The undersigned Judges, believing the facts stated in the foregoing Petition to be true, respectfully
                                recommend the case of the Petitioner to the consideration of the President of the United States.—
                        
                        
                            W. Cranch.
                            N Fitzhugh
                            
                            Allen B Duckett.
                        
                        
                            [Order in TJ’s hand:]
                     Let a pardon issue
                        
                        
                            Th: Jefferson
                            
                            Oct. 10. 06.
                        
                    